Judgment, Supreme Court, New York County (Bernard J. Fried, J.), rendered April 26, 1989, convicting defendant after a jury trial of robbery in the third degree, for which he was sentenced as a second felony offender to an indeterminate term of imprisonment of 3 to 6 years, unanimously affirmed.
This conviction arises out of a daylight chain snatching. The female victim observed defendant and several others approach her, felt defendant pull two gold chains from her neck, saw defendant start to flee, and pursued him. When he eluded her, police were summoned, and canvassed the area with the victim. Defendant, who matched the description provided by the victim to police, was apprehended about fifteen minutes after the initiation of the search.
Defendant’s challenges to the prosecutor’s summation are unpreserved as a matter of law by appropriate objection (CPL 470.05 [2]). There is no reason to review in the interest of justice. While we note that the prosecutor vouched for the *455credibility of the complaining witness, given the de minimis extent of the vouching, and the overwhelming evidence, reversal in the interest of justice would not be warranted. Concur— Carro, J. P., Rosenberger, Wallach, Asch and Kassal, JJ.